     Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 1 of 10



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RENSSELAER POLYTECHNIC
INSTITUTE and CF DYNAMIC
ADVANCES LLC,                                        1:18-cv-00549 (BKS/CFH)

                                    Plaintiffs,

v.

AMAZON.COM, INC.,

                                    Defendant.


Appearances:

For Plaintiffs:
Christopher A. Seidl
Shui Li
Mary Pheng
Robins Kaplan LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402

Christine S. Yun Sauer
Li Zhu
Robins Kaplan LLP
2440 W. El Camino Real, Suite 100
Mountain View, CA 94040

Bryan J. Vogel
Danielle Rosenthal
Robins Kaplan LLP
399 Park Avenue
New York, NY 10022

For Defendant:
John G. Powers
Hancock Estabrook, LLP
AXA Tower I, Suite 1500
100 Madison Street
Syracuse, NY 13202
     Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 2 of 10



Joseph R. Re
Joseph S. Cianfrani
Jeremy A. Anapol
Knobbe, Martens, Olson & Bear, LLP
2040 Main Street, 14th Floor
Irvine, CA 92614

Colin B. Heideman
Knobbe, Martens, Olson & Bear, LLP
925 Fourth Avenue, Suite 2500
Seattle, WA 98104


Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiffs Rensselaer Polytechnic Institute (“RPI”) and CF Dynamic Advances LLC (“CF

Dynamic”) bring this patent infringement action against Defendant Amazon.com Inc.

(“Amazon”). (Dkt. No. 1). Presently before the Court is Amazon’s motion to dismiss Plaintiffs’

complaint, arguing that CF Dynamic lacks standing. (Dkt. No. 89). Alternatively, Amazon

requests that the action be stayed pending the resolution of a suit filed in Texas state court. (Id.).

Plaintiffs oppose this motion. (Dkt. No. 91).

       This matter was referred to United States Magistrate Judge David E. Peebles who, on

February 25, 2020, issued a Report and Recommendation recommending that Amazon’s motion

to dismiss or, in the alternative to stay, be denied in its entirety. (Dkt. No. 103). Amazon filed an

objection to the Report and Recommendation, arguing that Magistrate Judge Peebles erred by

finding that CF Dynamic has standing. (Dkt. No. 104). Plaintiffs responded to Amazon’s

objection. (Dkt. No. 105). For the reasons set forth below, the Report and Recommendation is

adopted, and Amazon’s motion is denied.




                                                   2
       Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 3 of 10



II.      STANDARD OF REVIEW

         This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection identifies the specific portions of the [Report and Recommendation] that the objector

asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl. Airways, Ltd.,

976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted). Properly raised

objections must be “specific and clearly aimed at particular findings” in the report. Molefe v.

KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009). Findings and

recommendations as to which there was no properly preserved objection are reviewed for clear

error. Id.

III.     DISCUSSION

         The parties have not raised any factual disputes with the facts set forth in the Report and

Recommendation, which carefully details the series of transactions on which Amazon relies for

its assertion that Plaintiffs lack standing to pursue this patent action. (Dkt. No. 103, at 3–8). The

Court adopts the facts in the Report and Recommendation and presumes familiarity with those

facts.

         A.     Abstention

         In the Report and Recommendation, Magistrate Judge Peebles first addressed Amazon’s

motion to stay this action pending the adjudication of the action CF Dynamic and DBD Credit

Funding, LLC (“DBD”) commenced in Texas state court against TechDev Holdings, LLC and

the Spangenberg Family Foundation for the Benefit of Children’s Healthcare and Education

(collectively, “Spangenberg Entities”). (Dkt. No. 103, at 10–15). Amazon moved for a stay “on

the basis of the abstention principles taught in Colorado River Water Conservation District v.


                                                  3
     Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 4 of 10



United States (“Colorado River”), 424 U.S. 800 (1976).” (Id. at 10). Magistrate Judge Peebles

found that “although there may well be overlap between this case and the Texas Action, with at

least some potential for conflicting results, that alone does not represent an exceptional

circumstance warranting abstention.” (Id. at 14–15). He “did not find that the interests of judicial

economy would be served by staying this action,” and did not find the “consideration of the

relevant factors informing the decision of whether to abstain under Colorado River, particularly

the need to protect plaintiff’s right to adjudication of their claims in this court in the face of

alleged ongoing infringement by Amazon, favor the granting of Amazon’s motion” to stay. (Id.

at 15).

          The parties do not object to this finding, and so the Court reviews for clear error. Ortiz,

558 F. Supp. 2d at 451. Finding none, the Court adopts Magistrate Judge Peebles’s finding that

abstention is not warranted and the current action should not be stayed pending the resolution of

the Texas action.

          B.     Standing

          The Report and Recommendation next addressed Amazon’s contention that the

“complaint should be dismissed on the ground that the relevant documents reflect that [CF

Dynamic] is not the exclusive licensee” of United States Patent No. 7,177,798 (“’798 Patent”),

(Dkt. No. 103, at 15), which CF Dynamic must be in order to have standing to sue. CF Dynamic,

as the party “seeking to establish federal jurisdiction, must make the showings required for

standing.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 343 n.3 (2006). In the context of

patents, it must show that it holds “exclusionary rights to the patent.” Morrow v. Microsoft

Corp., 499 F.3d 1332, 1338 (Fed. Cir. 2007); see Intellectual Prop. Develop., Inc. v. TCI

Cablevision of Calif., Inc., 248 F.3d 1333, 1346–57 (Fed Cir. 2001). RPI granted the Amended




                                                    4
      Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 5 of 10



RPI Exclusive License (“Exclusive License”) to Dynamic Advances,1 (Dkt. No. 92-3), who in

turn transferred the Exclusive License to CF Dynamic.

         Amazon “presents two main arguments for why” the Exclusive License did not validly

transfer from Dynamic Advances to CF Dynamic. (Dkt. No. 103, at 18). Amazon first argues the

Exclusive License could not have transferred to CF Dynamic through enforcement of DBD’s

security interest. (See Dkt. No. 89-20, at 12–15). Magistrate Judge Peebles agreed—because

Marathon Patent Group, Inc. (“Marathon”) “did not technically default on the loan with DBD . . .

DBD could not have formally enforced any security interest under the loan,” and thus “any

argument that the [Exclusive License] was transferred to [CF Dynamic] pursuant to the security

interest fails.” (Dkt. No. 103, at 21–22). The parties do not object to this finding, and the Court

finds no clear error. Ortiz, 558 F. Supp. 2d at 451. Thus, the Court adopts Magistrate Judge

Peebles’s finding that CF Dynamic does not have standing pursuant to DBD’s enforcement of

the security interest.

         However, Magistrate Judge Peebles concluded that this finding “is not fatal to CF

Dynamic’s claim of standing” because CF Dynamic was granted the Exclusive License directly

from the Assignment of Exclusive License Agreement (“AELA”) from Dynamic Advances.

(Dkt. No. 103, at 8; Dkt. No. 91, at 15). He explained that the AELA is “separate and apart from

the security interest in favor of DBD” and thus does not “depend upon the validity of the

Security Agreement.” (Dkt. No. 103, at 22).

         Amazon argues that the AELA did not transfer the Exclusive License to CF Dynamic

because of the anti-assignment provisions within two agreements effectuating the sale of




1
 As Magistrate Judge Peebles noted, “despite the strong similarity in names, there is no affiliation between
Dynamic Advances and CF Dynamic.” (Dkt. No. 103, at 5).



                                                          5
         Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 6 of 10



Dynamic Advances to Marathon—the Dynamic Advances Purchase Agreement (“DA Purchase

Agreement”) and the Pay Proceeds Agreement (“PPA”; collectively “the Marathon Sale

Agreements”). (Dkt. No. 93, at 12). Specifically, Amazon asserts that the Marathon Sale

Agreements required the Spangenberg Entities and Granicus IP, LLC (“Granicus”) to consent to

any transfer of the Exclusive License. (Id.). It therefore argues that because these entities did not

consent, the anti-assignment provisions in the Marathon Sale Agreements void the AELA’s

transfer of the Exclusive License to CF Dynamic under Texas law. (Id.).

          Magistrate Judge Peebles rejected this argument and found that “the AELA is valid and

gives [CF Dynamic] standing to enforce the ’798 Patent in this action.” (Dkt. No. 103, at 24).

Amazon’s argument as to why the AELA is void relies on several facts that Magistrate Judge

Peebles assumed without deciding to “simplify” the issues in the case: “(1) the AELA was a

sale,2 (2) consent was necessary from the Spangenberg Entities and Granicus prior to the

execution of the AELA pursuant to the [Agreements], (3) consent was not given . . . and (4)

Texas law applies to whether the consent provisions in the [Agreements] invalidate the AELA.”

(Id.).

          Focusing on Texas law concerning anti-assignment and consent provisions, Magistrate

Judge Peebles concluded that “Texas courts will invalidate a transfer of rights made pursuant to

an assignment of a contract that expressly forbids assignments.” (Id. at 26). See Island




2
 Magistrate Judge Peebles assumed, without finding, that Amazon had correctly characterized the AELA as a
sale—even though the document is captioned “Assignment of Exclusive License Agreement,” and repeatedly
“characterizes [the transaction] as an ‘assignment.’” (Dkt. No. 103, at 24 n.8). Because Magistrate Judge Peebles
assumed the AELA was a sale for the purposes of analysis, state law applies. See Sky Techs. LLC v. SAP AG, 576
F.3d 1374, 1379 (Fed. Cir. 2009) (“Usually, federal law is used to determine the validity and terms of an
assignment, but state law controls any transfer of patent ownership by operation of law not deemed an
assignment.”).



                                                         6
     Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 7 of 10



Recreational Dev. Corp. v. Republic of Texas Sav. Ass’n, 710 S.W.2d 551, 556 (Tex. 1986);

Texas Dev. Co. v. Exxon Mobil Corp., 119 S.W.3d 875, 880–81 (Tex. App. 2003).

       Magistrate Judge Peebles concluded, however, that this line of cases does not control

because they involved “anti-assignment clauses found within the agreements that were being

assigned,” whereas here, “the relevant consent provisions were included within wholly separate

agreements between different parties.” (Dkt. No. 103, at 27). In other words, the cases Amazon

relied on to void the AELA stand for the proposition that when a contract itself contains an anti-

assignment provision, the attempted assignment of that contract will be invalid. In this case,

“[t]he instrument that was assigned and that conveyed the rights giving [CF Dynamic] standing

to enforce the ’798 Patent is the [Exclusive License], not the [Marathon Sale Agreements].” (Id.

at 29). The Exclusive License did not contain an anti-assignment provision and only required

RPI’s consent to be transferred. (Dkt. No. 92-3, at 13). Given RPI’s consent to the transfer of the

Exclusive License, (Dkt. No. 92-4, at 2), Magistrate Judge Peebles found that “the AELA is a

valid and enforceable assignment that conveyed the exclusive rights to the ’798 Patent” to CF

Dynamic. (Dkt. No. 103, at 29).

       Amazon argues that the Report and Recommendation “erred by disregarding the anti-

assignment provisions” in the Marathon Sale Agreements, because Texas law voids prohibited

assignments. (Dkt. No. 104, at 12–14). According to Amazon, the Report and Recommendation

improperly relied on policy considerations and “substituted its own judgment . . . about fairness”

to “create[] a novel exception to the Texas rule where the anti-assignment provisions are not

‘within the agreements that were being assigned.’” (Id. at 14–15 (quoting Dkt. No. 103, at 27)).

Having reviewed this issue de novo, the Court agrees with Magistrate Judge Peebles and finds




                                                 7
     Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 8 of 10



that the application of Texas law to this case does not negate CF Dynamic’s standing to sue as an

exclusive licensee of the ’798 Patent.

       Amazon argues that the transfer of the Exclusive License was invalid under Texas law

because the Marathon Sale Agreements required Dynamic Advances to obtain the consent of the

Spangenberg Entities and Granicus prior to transfer. (Dkt. No. 104, at 12–13). It further argues

that because these entities did not consent, the anti-assignment provisions void the AELA and

defeat CF Dynamic’s standing as an exclusive licensee. (Id. at 13). Amazon, however,

misconstrues Magistrate Judge Peebles’s analysis as resting on policy considerations concerning

fairness. (Dkt. No. 104, at 15–16). Magistrate Judge Peebles recognized that Texas law would

invalidate the transfer of the Exclusive License if the Exclusive License itself contained an anti-

assignment provision. Magistrate Judge Peebles determined, however, that Texas law does not

require the transfer to be invalidated based on the anti-assignment provisions in the wholly

separate Marathon Sale Agreements to which Amazon was not a party.

       This Court agrees. Under Texas law, parties have the right “to bind themselves to each

other as they see fit,” “so long as no statute is infringed,” and the Court will enforce their agreed-

upon anti-assignment clause. Texas Dev., 119 S.W. 3d at 880-81 (quoting Reef v. Mills Novelty,

126 Tex. 380, 382 (1936)). So a party who enters into an agreement with an anti-assignment

clause is entitled to its enforcement. See, e.g., Texas Dev., 119 S.W. 3d at 877-881 (ruling that

Exxon’s anti-assignment clause in its agreement with IRC Structures and Systems (“IRC”) for

services on an Exxon drilling rig is enforceable to void IRC’s assignment of its right to receive

payment for services performed); Reef, 126 Tex. at 382 (affirming judgment for employer, as to

third party, when the third party had received an assignment of an employee’s commission

account in violation of the employer’s anti-assignment clause in the employment contract). Here,




                                                  8
      Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 9 of 10



Amazon was not a party to any contract containing an anti-assignment provision; 3 it is not

asking the Court to enforce its contract right.

        Texas courts have also enforced anti-assignment provisions in agreements that are at

issue involving a party in the action before the court. See, e.g., Cloughly v. NBC Bank-Sequin,

N.A. 773 S.W. 2d 652 (1989) (enforcing anti-assignment clause in annuity agreement to void

debtor’s transfer of the rights in annuity agreement in an action to garnish annuity payments); see

also Island Recreational Development Corp., 710 S.W. 2d at 556–57 (holding that the plaintiff

had an interest in a loan commitment letter to pursue breach of contract action based on the

commitment letter, despite having assigned the commitment letter to acquire construction

financing, because the assignment—in violation of an anti-assignment provision in the

commitment letter—“would be of no force”). Here, however, there is no anti-assignment clause

at issue in the licensing agreement for the ’798 patent: RPI consented to the license agreement,

thereby satisfying the relevant provision in that agreement. And none of the parties in this action

were parties to the 2014 Marathon Sales Agreements that Amazon asks this Court to enforce.4

        Amazon argues that “Texas courts consistently enforce anti-assignment provisions in

these circumstances.” (Dkt. No. 104, at 4). Amazon, however, has not provided the Court with

any authority that would support its request to enforce anti-assignment provisions in agreements

that are wholly separate from the patent licensing agreement at issue when Amazon was not a



3
 The Court recognizes that Dynamic Advances is a signatory to one of these agreements—the DA Purchase
Agreement. (Dkt. No. 89-4, at 17).
4
  Amazon notes that a defendant “may rely on the terms of an agreement” to which it is not a party in order “to show
that a patent plaintiff lacks standing.” (Dkt. No. 104, at 20–21). Certainly, courts consider whether agreements
entered into by patent plaintiffs convey “a sufficient interest in the patent to entitle [the plaintiffs] to sue for
infringement.” Propat Intern. Corp. v. Rpost, Inc., 473 F.3d 1187, 1189 (Fed. Cir. 2007). That caselaw, however,
does not further Amazon’s argument that Texas law supports enforcement of anti-assignment provisions in
agreements that are wholly separate from a patent licensing agreement and not executed by any of the parties in the
patent dispute.



                                                         9
      Case 1:18-cv-00549-BKS-CFH Document 108 Filed 04/27/20 Page 10 of 10



party to those agreements.5 The Court therefore concurs in Magistrate Judge Peebles conclusion

that CF Dynamic has standing to pursue this action.6

IV.     CONCLUSION

        For these reasons, it is

        ORDERED that the Report-Recommendation and Order (Dkt. No. 103) is ADOPTED;

and it is further

        ORDERED that Defendant’s motion to dismiss or, in the alternative, to stay this action

(Dkt. No. 89) be DENIED in its entirety; and it is further

        ORDERED that the Clerk serve a copy of this Order on the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.

Dated: April 27, 2020
       Syracuse, New York




5
  Amazon also objects to the Report and Recommendation arguing that “speculation about potential waiver cannot
supply the want of actual standing.” (Id. at 21–23). Given the Court’s agreement with Magistrate Judge Peebles’s
analysis regarding whether the AELA is void under Texas law, it is not necessary to address this objection because
the Court finds that CF Dynamic has standing even if the Spangenberg Entities did not waive their right to enforce
the anti-assignment provisions in the Marathon Sales Agreements.
6
  The Court further concurs in Magistrate Judge Peebles’ conclusion that if New York law applied, and the Court
had to look to the Marathon Sale agreements to determine the validity of the AELA, the AELA would be
enforceable because the anti-assignment provisions “relied upon by Amazon do not contain language specifically
voiding any agreement entered into without the requisite consents.” (Dkt. No. 103, at 30 n.11) (citing Au New
Haven, LLC v. YKK Corp., 210 F. Supp. 3d 549, 554-56 (S.D.N.Y. 2016)). Under New York law, an anti-
assignment provision would only void an assignment if the provision contained “clear, definite, and appropriate
language declaring an assignment invalid.” Id. (quoting Purchase Partners, LLC v. Carver Fed. Sav. Bank, 914 F.
Supp. 2d 480, 505 (S.D.N.Y. 2012)). Plaintiffs have persuasively argued that, to the extent state law applies, it
should be New York law because the “Exclusive License provides New York is the governing law, RPI is a New
York corporation and CF Dynamic has its principal place of business in New York.” (Dkt. No. 105, at 22 n.18). See,
e.g., Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of New York, 822 F.3d 620, 641-42 (2d Cir. 2016). The Court,
however, need not reach that issue in light of this decision.



                                                        10
